In a mortgage foreclosure action, defendant Investors Collateral Corp. appeals from an order of the Supreme Court, Westchester County, dated May 19, 1971, which denied its motion for leave to serve a second amended answer. Upon the oral argument of this appeal, both sides stipulated for reversal, for the granting of the motion, for the case to maintain its place on the Trial Calendar and for trial forthwith. Upon the foregoing stipulation, the order is reversed, without costs, and defendant’s motion to serve a second amended answer is granted subject to the following conditions: (1) that the second amended answer be served upon respondent within 10 days after service of a copy of the order to be entered hereon, with notice of entry; (2) that the position of the case on the Trial Calendar be preserved; (3) that appellant not engage in any delaying tactics which might result in a postponement of the trial; (4) that the caption of this action be amended so as to include Mr. and Mrs. Joseph Kochansky, assignors of respondent, as parties plaintiff; and (5) that the parties proceed to trial forthwith. Latham, Acting P. J., Shapiro, Gulotta, Brennan and Benjamin, JJ., concur.